In a proceeding to validate petitions designating petitioner Seymour Alper as a candidate in the Conservative Party primary election to be held on September 11, 1979 for the public office of Supervisor of the Town of Yorktown, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 15, 1979, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The basic issue presented on this appeal is whether an oath taken before a notary can be substituted for a verification. Section 16-116 of the Election Law requires a verification. CPLR 3021 sets forth the form of verification. Since petitioner failed to comply with its provisions we have no choice but to affirm the judgment dismissing the proceeding. If the form of verification currently required is to be changed, such change should come from the Legislature. Mollen, P. J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.